Citation Nr: 1228287	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  04-24 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation for acute posterior multifocal placoid pigment epitheliopathy (bilateral eye disability or APMPPE) in excess of 10 percent from July 5, 1989, to May 13, 1992; in excess of 40 percent from May 14, 1992, to July 11, 2002; and in excess of 80 percent from July 12, 2002, to March 28, 2003.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of Cryptococcus neoformans infection affecting the central nervous system.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973.  

In an August 1981 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut denied service connection for neurological disease with various manifestations, including headaches, a stiff neck, and vision problems, and, by implication, for APMPPE and the residuals of Cryptococcus neoformans infection affecting the central nervous system.  The Veteran did not appeal that decision.

In a November 1989 rating decision, the RO in Togus, Maine denied a claim of entitlement to service connection for multiple sclerosis.  The Veteran subsequently perfected a timely appeal with respect to that issue.

The Veteran's appeal was later expanded to include claims of entitlement to service connection for a disorder of the central nervous system other than multiple sclerosis; and entitlement to service connection for an eye disorder.  The appeal was also expanded to include claims of service connection for a back disorder and for the residuals of exposure to toxic chemicals in service.

Ultimately, in an August 2003 rating decision, the RO granted service connection for APMPPE and assigned a 10 percent evaluation effective from July 5, 1989, a 40 percent evaluation effective from May 14, 1992, and an 80 percent evaluation effective from July 12, 2002.  The RO also granted service connection for the residuals of Cryptococcus neoformans infection affecting the central nervous system, and assigned a 10 percent rating, effective July 5, 1989.  The Veteran subsequently perfected an appeal regarding the disability ratings assigned in the August 2003 rating decision.  

In August 2004, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing was prepared, and has been associated with the claims file.

This case was before the Board in November 2005 and December 2008, when (in pertinent part) the instant claims were remanded for additional development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board finds that further evidentiary development is necessary regarding the Veteran's increased rating claims for APMPPE and Cryptococcus neoformans infection.  

APMPPE

In regards to the Veteran's AMPPE, the Board notes that pursuant to 38 C.F.R. § 4.76, measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  Of note, 38 C.F.R. § 4.84a, Diagnostic Code 6080, contemplates ratings for impairment of field vision.  

Throughout the period on appeal, the Veteran has contended that he experiences light sensitivity, double vision, vision in which objects appear larger in one eye than the other, and flashes of light.  Treating physicians and ophthalmologists have noted some loss of visual fields due to APMPPE, but the record does not show to what extent the Veteran's visual fields are limited. 

The Board notes that the Veteran had visual field testing performed multiple times in the past, including during the timeframe on appeal.  There are certain Goldmann charts that show more than one "track" regarding visual field limitations, and the Board cannot reach a medical conclusion as to the appropriate visual field track to use in deciding the Veteran's claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The charts in question are dated in December 1988 and May 1998.  Each chart shows multiple tracks of visual field impairment, and it is unclear which track is to be used for rating purposes.  Thus, the Board finds a remand is necessary to obtain interpretation of these charts by an ophthalmologist or other specialist prior to determining the appropriate rating for the Veteran's bilateral eye disability.

Cryptococcus Neoformans Infection

By way of background, the Veteran was awarded service connection for Cryptococcus neoformans infection in an August 2003 rating decision, and was assigned 10 percent rating, effective July 5, 1989.  This benefit was granted based upon an in-service lab test revealing a positive crytococcal antigen and a November 2000 MRI report showing a tiny, non-specific focus of increased FLAIR signal within the left occipitoparietal lobe that have been linked to the Cryptococcus neoformans infection in service.  

The Veteran has not, however, been afforded a VA examination to specifically determine whether he has any additional residuals of the Cryptococcus neoformans infection.  His most recent VA examination for neurological and eye complaints was in April 2003, and the Veteran has continued to report what he perceives as increased symptoms.  Further, the Veteran contends that his residuals of exposure to Cryptococcus neoformans infection should be rated as a parasitic disease, not otherwise specified under 38 C.F.R. § 4.88b, Diagnostic Code 6320.  

Accordingly, the Board finds that the Veteran should be afforded a VA examination to determine the current level of severity of this disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain any outstanding treatment records related to the Veteran's increased rating claims-namely, those records related to the Veteran's APMPPE and Cryptococcus neoformans infection.  

2.  Thereafter, the Veteran should be scheduled for a VA examination with a physician with the appropriate expertise to determine the current degree of severity of the Veteran's Cryptococcus neoformans infection.  The claims folder must be made available to and reviewed by the examiner, to include a copy of this remand.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner is asked to discuss the pathology of the Veteran's Cryptococcus neoformans infection and whether it is analogous to an active parasitic disease.  The examiner is also asked, to the extent possible, to distinguish symptoms of Cryptococcus neoformans infection versus his APMPPE.  

3.  The RO or the AMC should have the appropriate examiner interpret any graphical representations of visual field testing, to specifically include the December 1988 and May 1988 Goldmann charts.  The results of such testing should be reported in terms of the applicable rating criteria.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner should report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

The examiner is asked to discuss the different visual acuity tracks noted and indicate which track is the appropriate one for determining the Veteran's visual field limitations in each chart.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


